Kids Only Market Inc. 304, 1020 14th Ave., SW Calgary, Alberta, T2R 0N9 March 25, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn: Shehzad Niazi Re:Kids Only Market Inc. Amendment No. 2 to Registration Statement on Form S-1 File No. 333-171486 Dear Shehzad Niazi, In response to your comment letter dated March 23, 2011 we have filed a third amendment to the S-1 which was originally filed on December 30, 2010. Prospectus Cover Page 1. Revised. Description of Business, page 12 In General, page 12 2.Revised to clarify. The Website, page 15 3. Revised to clarify. Competition, page 20 4.Revised to clarify. Government Regulation, page 22 5.Revised. Market for Common Equity and Related Stockholder Matters, page 34 Shares Eligible for Future Sales, page 35 6.Revised. Yours truly, /s/ Paul Pearlman Paul Pearlman President
